IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,030-01


                       EX PARTE BOBBY JOE PEYRONEL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1254877-A IN THE 174TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to imprisonment for fifty years.

        The habeas record provided to this Court contains two sets of signed findings of fact and

conclusions of law—one recommends denying habeas relief, but the other recommends granting it.

This habeas application is remanded to the 174th District Court of Harris County to resolve what

findings and recommendation that court is making to this Court.

        This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: October 24, 2018
Do not publish